Exhibit 10.4

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

This Agreement is entered into as of the 30th day of November, 2012 (the
“Effective Date”) by and between ImmunoGen, Inc., a Massachusetts corporation
(the “Company”), and Charles Q. Morris (the “Executive”).

 

WHEREAS, the Company recognizes that the Executive’s service to the Company is
very important to the future success of the Company;

 

WHEREAS, the Executive desires to enter into this Agreement to provide the
Executive with certain financial protection in the event that his employment
terminates under certain conditions following a change in control of the
Company; and

 

WHEREAS the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to enter into this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree as
follows:

 

1.             Definitions.

 

(a)           Cause.  For purposes of this Agreement, “Cause” shall mean that
the Executive has (i) willfully committed an act or omission that materially
harms the Company; (ii) been grossly negligent in the performance of the
Executive’s duties to the Company; (iii) willfully failed or refused to follow
the lawful and proper directives of the Board; (iv) been convicted of, or
pleaded guilty or nolo contendere, to a felony; (v) committed an act involving
moral turpitude that is or is reasonably expected to be injurious to the Company
or its reputation; (vi) committed an act relating to the Executive’s employment
or the Company involving, in the good faith judgment of the Board, material
fraud or theft; (vii) breached any material provision of this Agreement or any
nondisclosure or non-competition agreement between the Executive and the
Company, as all of the foregoing may be amended prospectively from time to time;
or (viii) breached a material provision of any code of conduct or ethics policy
in effect at the Company, as all of the foregoing may be amended prospectively
from time to time.

 

(b)           Change in Control.  For purposes of this Agreement, a “Change in
Control” shall mean the occurrence of any of the following events; provided that
“Change in Control” shall be interpreted in a manner, and limited to the extent
necessary, so that it will not cause adverse tax consequences for either party
with respect to Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and Treasury Regulations 1.409A-3(i)(5), and any successor
statute, regulation and guidance thereto:

 

(i)            Ownership.  Any “Person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities (excluding for this purpose any such voting

 

--------------------------------------------------------------------------------


 

securities held by the Company or its Affiliates (as defined in the Company’s
2006 Employee, Director and Consultant Equity Incentive Plan) or by any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board does not approve; or

 

(ii)           Merger/Sale of Assets.  (A) A merger or consolidation of the
Company whether or not approved by the Board, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) at least 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (B) the stockholders of the
Company approve an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets; or

 

(iii)          Change in Board Composition.  A change in the composition of the
Board, as a result of which fewer than a majority of the directors are Incumbent
Directors.  “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of November 11, 2006, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company).

 

(c)           Disability.  For purposes of this Agreement, “Disability” shall
mean that the Executive (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under a Company-sponsored group disability
plan.  Whether the Executive has a Disability will be determined by a majority
of the Board based on evidence provided by one or more physicians selected by
the Board and approved by the Executive, which approval shall not be
unreasonably withheld.  In any case, if a disability is determined to trigger
the payment of any “deferred compensation” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), disability shall be
determined in accordance with Section 409A of the Code.

 

(d)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean the occurrence of one or more of the following without the Executive’s
consent: (i) a change in the principal location at which the Executive performs
his duties for the Company to a new location that is at least forty (40) miles
from the prior location; (ii) a material change in the Executive’s authority,
functions, duties or responsibilities as an executive of the Company, which
would cause his position with the Company to become of less responsibility,
importance or scope than

 

2

--------------------------------------------------------------------------------


 

his highest position with the Company at any time from the date of this
Agreement to immediately prior to the Change in Control, provided, however, that
such material change is not in connection with the termination of the
Executive’s employment by the Company for Cause or death or Disability and
further provided that it shall not be considered a material change if the
Company becomes a subsidiary of another entity and the Executive continues to
hold a position in the subsidiary that is at least as high (in both title and
scope of responsibilities) as the highest position he held with the Company at
any time from the date of this Agreement to immediately prior to the Change in
Control; (iii) a material reduction in the Executive’s annual base salary or
(iv) a material reduction in the Executive’s target annual bonus as compared to
the target annual bonus set for the previous fiscal year.

 

2.             Term of Agreement.  The term of this Agreement (the “Term”) shall
commence on the Effective Date and shall continue in effect for two (2) years;
provided, however, that commencing on second anniversary of the Effective Date
and continuing each anniversary thereafter, the Term shall automatically be
extended for one (1) additional year unless, not later than nine (9) months
before the conclusion of the Term, the Company or the Executive shall have given
notice not to extend the Term; and further provided, however, that if a Change
in Control shall have occurred during the Term, the Term shall expire on the
last day of the twelfth (12th) month following the month in which such Change in
Control occurred.  Notice of termination or termination of this Agreement shall
not constitute Cause or Good Reason (both terms as defined above).

 

3.             Termination; Notice; Severance Compensation.

 

(a)           In the event that within a period of two (2) months before or
twelve (12) months following the consummation of a Change in Control the Company
elects to terminate the Executive’s employment other than for Cause (but not
including termination due to the Executive’s Disability), then the Company shall
give the Executive no less than sixty (60) days advance notice of such
termination (the “Company’s Notice Period”); provided that the Company may elect
to require the Executive to cease performing work for the Company so long as the
Company continues the Executive’s full salary and benefits during the Company’s
Notice Period.

 

(b)           In the event that within a period of two (2) months before or
twelve (12) months following the consummation of a Change in Control the
Executive elects to terminate his employment for Good Reason, then the Executive
shall give the Company no less than thirty (30) days and no more than sixty (60)
days advance notice of such termination (the “Executive’s Notice Period”);
provided that the Company may elect to require the Executive to cease performing
work for the Company so long as the Company continues the Executive’s full
salary and benefits during the Executive’s Notice Period.  In order to effect a
termination for Good Reason pursuant to this Agreement, the Executive must
notice his intent to terminate for Good Reason not later than ninety (90) days
following the occurrence of the Good Reason.

 

(c)           In the event that within a period of two (2) months before or
twelve (12) months following the consummation of a Change in Control the
Executive’s employment with the Company is terminated by the Company other than
for Cause (but not including termination due to the Executive’s death or
Disability), or by the Executive for Good Reason, then, contingent

 

3

--------------------------------------------------------------------------------


 

upon the Executive’s execution of a release of claims against the Company in
substantially the form attached hereto as Exhibit A (the “Release”) the
Executive shall be entitled to, in addition to any amounts due to the Executive
for services rendered prior to the termination date:

 

(i)  a lump sum payment from the Company in an amount equal to one and
one-half (1.5) times the sum of the Executive’s Annual Salary and the
Executive’s target annual bonus for the fiscal year in which the termination
occurs (without giving effect to any event or circumstance constituting Good
Reason) at one hundred percent (100%) of such target annual bonus, which shall
be paid on the sixtieth (60th) day following the Executive’s termination of
employment, provided that the Release is executed and effective by then or the
Executive shall forfeit the payment of such amount;

 

(ii)  all outstanding options, restricted stock and other similar rights held by
the Executive, which shall become one hundred percent (100%) vested; and

 

(iii)  continuation of medical insurance coverage for the Executive and the
Executive’s family subject to and in accordance with Section 4980B of the Code
(“COBRA”), and subject to the Executive’s payment of the applicable COBRA
coverage premium (“COBRA Coverage Premium”) during the applicable COBRA coverage
period (“COBRA Period”); and

 

(iv)  payment to the Executive of a taxable amount on a monthly basis equal to
the COBRA Premium for eighteen (18) months from the Separation Date; provided
that the Company shall have no obligation to provide such benefit if the
Executive fails to elect COBRA benefits in a timely fashion or if the Executive
becomes eligible for medical coverage with another employer; and provided that
if the COBRA Period is otherwise (i.e., for reasons not described in the
immediately preceding proviso) earlier terminated under applicable law during
the period that the Executive would otherwise be entitled to receive the benefit
under this subsection (v), the Company will continue to pay to the Executive the
same taxable amount it paid on a monthly basis during the COBRA Period each
month for the remainder of the relevant period.

 

For purposes of this Agreement, “Annual Salary” shall mean the Executive’s
annual base salary then in effect or, if higher, in effect at the time of the
Change in Control, excluding reimbursements and amounts attributable to stock
options and other non-cash compensation; and the “Severance Compensation” shall
mean the compensation set forth in (i), (ii), and (iv) above.

 

(d)           If any of the benefits set forth in this Agreement are deferred
compensation as defined in Section 409A of the Code, any termination of
employment triggering payment of such benefits must constitute a “separation
from service” under Section 409A of the Code before, subject to subsection
(e) below, a distribution of such benefits can commence.  For purposes of
clarification, this paragraph shall not cause any forfeiture of benefits on the
part of the Executive, but shall only act as a delay until such time as a
“separation from service” occurs. In addition, the Company Notice Period and the
Executive Notice Period shall be interpreted and administered in

 

4

--------------------------------------------------------------------------------


 

accordance with Section 409A of the Code and the “separation from service”
rules thereunder.  In particular, if a waiver of the Company Notice Period or
the Executive Notice Period triggers a “separation from service,” such waiver
shall constitute a termination and any amounts due to the Executive over the
remaining portion of the applicable notice period shall be deemed additional
severance under Section 3(c)(ii) of this Agreement and paid accordingly.  In
addition, any applicable notice or release periods and dates of payment shall be
adjusted accordingly.

 

(e)           Notwithstanding any other provision with respect to the timing of
payments, if, at the time of the Executive’s termination, the Executive is
deemed to be a “specified employee” (within the meaning of Code Section 409A,
and any successor statute, regulation and guidance thereto) of the Company, then
solely to the extent necessary to comply with the requirements of Code
Section 409A, any payments to which the Executive may become entitled under this
Agreement which are subject to Code Section 409A (and not otherwise exempt from
its application) will be withheld until the first (1st) business day of the
seventh (7th) month following the termination of the Executive’s employment, at
which time the Executive shall be paid an aggregate amount equal to the
accumulated, but unpaid, payments otherwise due to the Executive under the terms
of this Agreement.

 

(f)            If any payment or benefit the Executive would receive under this
Agreement, when combined with any other payment or benefit the Executive
receives pursuant to a Change in Control (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Code Section 280G, and (ii) but for
this sentence, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Payment shall be either (x) the full amount of
such Payment or (y) such less amount as would result in no portion of the
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state, and local employments taxes,
income taxes, and the Excise Tax results in the Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment, notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.  The Company
shall, in a manner compliant with Code Section 409A, determine in good faith
which payment(s) or benefit(s) to reduce based on what provides the best
economic result for the Executive.  The Company shall provide the Executive with
sufficient information to support its determination and to allow the Executive
to file and pay any required taxes.

 

4.             No Duplication of Compensation.  The Severance Compensation shall
replace, and be provided in lieu of, any severance or similar compensation that
may be provided to the Executive under any other agreement or arrangement in
relation to termination of employment; provided, however, that this prohibition
against duplication shall not be construed to otherwise limit the Executive’s
rights to payments or benefits provided under any pension plan (as defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as
amended), deferred compensation, stock, stock option or similar plan sponsored
by the Company.  This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which may have been made by either party.

 

5

--------------------------------------------------------------------------------


 

5.             No Mitigation.  If the Executive’s employment with the Company
terminates following a Change in Control, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 3 or Section 15.  Except as set
forth in Section 4, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.

 

6.             Confidentiality, Non-Competition, and Assignment of Inventions. 
The Company’s obligations under this Agreement are contingent upon the
Executive’s execution of the Company’s Proprietary Information, Inventions, and
Competition Agreement (the “Proprietary Information Agreement”).  The parties
agree that the obligations set forth in the Proprietary Information Agreement
shall survive termination of this Agreement and termination of the Executive’s
employment, regardless of the reason for such termination.

 

7.             Enforceability.  If any provision of this Agreement shall be
deemed invalid or unenforceable as written, this Agreement shall be construed,
to the greatest extent possible, or modified, to the extent allowable by law, in
a manner which shall render it valid and enforceable.  No invalidity or
unenforceability of any provision contained herein shall affect any other
portion of this Agreement.

 

8.             Notices.  Except as otherwise specifically provided herein, any
notice required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i)  by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. 
Notices to the Executive shall be sent to the last known address in the
Company’s records or such other address as the Executive may specify in
writing.  Notices to the Company shall be sent to the Company’s Chairman of the
Board (or if the Chairman of the Board is also the CEO, to the Company’s Lead
Director), or to such other Company representative as the Company may specify in
writing.

 

9.             Claims for Benefits.  All claims by the Executive for benefits
under this Agreement shall be directed to and determined by the Board and shall
be in writing.  Any denial by the Board of a claim for benefits under this
Agreement shall be delivered to the Executive in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon.  The Board shall afford a reasonable opportunity to the Executive
for a review of the decision denying a claim and shall further allow the
Executive to appeal to the Board a decision of the Board within sixty (60) days
after notification by the Board that the Executive’s claim has been denied.  In
no event shall the Board’s claims or appeals determination be given any
deference or weight in any subsequent legal proceeding.

 

10.          Modifications and Amendments.  The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
Company and the Executive.  The Company and the Executive agree that they will
jointly execute an amendment to modify this Agreement to the extent necessary to
comply with or be exempt from the requirements of

 

6

--------------------------------------------------------------------------------


 

Code Section 409A, or any successor statute, regulation and guidance thereto;
provided that no such amendment shall increase the total financial obligation of
the Company under this Agreement.

 

11.          Waivers and Consents.  The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by a written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

12.          Binding Effect; Assignment.  The Agreement will be binding upon and
inure to the benefit of (a) the heirs, executors and legal representatives of
the Executive upon the Executive’s death and (b) any successor of the Company. 
Any such successor of the Company will be deemed substituted for the Company
under the terms of the Agreement for all purposes.  For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company. 
None of the rights of the Executive to receive any form of compensation payable
pursuant to the Agreement may be assigned or transferred except by will or the
laws of descent and distribution.  Any other attempted assignment, transfer,
conveyance or other disposition of the Executive’s right to compensation or
other benefits will be null and void.

 

13.          Governing Law.  This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
law of the Commonwealth of Massachusetts, without giving effect to the conflict
of law principles thereof.

 

14.          Jurisdiction and Service of Process.  Any legal action or
proceeding with respect to this Agreement shall be brought in the courts of the
Commonwealth of Massachusetts or of the United States of America for the
District of Massachusetts.  By execution and delivery of this Agreement, each of
the parties hereto accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.

 

15.          Attorneys’ Fees.  The Company shall pay to the Executive all legal
fees and expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement.  Such payments shall be made within five (5) business days after
delivery of the Executive’s written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.

 

16.          Withholding.  The Company is authorized to withhold, or to cause to
be withheld, from any payment or benefit under the Agreement the full amount of
any applicable withholding taxes.

 

17.          Tax Consequences.  The Company does not guarantee the tax treatment
or tax consequences associated with any payment or benefit arising under this
Agreement.

 

7

--------------------------------------------------------------------------------


 

18.          Acknowledgment.  The Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of the Agreement, and is knowingly and
voluntarily entering into the Agreement.

 

19.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

20.          Section 409A.  The parties hereto intend that the payments and
benefits provided by this Agreement shall comply with or be exempt from the
requirements of Code Section 409A and related regulations and Treasury
pronouncements, and this Agreement shall be interpreted accordingly.  Each
separately identified payment or benefit hereunder shall be deemed to be a
separately determinable payment for purposes of Code Section 409A, and each
payment to be made in installments shall be deemed a series of separate
payments.  If any provision provided herein could result in the imposition of an
additional tax under the provisions of Code Section 409A, the Executive and the
Company agree that such provision will be reformed to avoid imposition of any
such additional tax in the manner that the Executive and the Company mutually
agree is appropriate to comply with or be exempt from Code Section 409A.

 

21.          Reimbursements.  To the extent there are any reimbursements of
expenses under this Agreement including, without limitation, under Section 15
hereof, payments with respect to such reimbursements shall be made no later than
on or before the last day of the calendar year following the calendar year in
which the relevant expense is incurred.  The amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year and any such reimbursements may not be
exchanged or liquidated for any other benefit or payment.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Change in
Control Severance Agreement as of the day and year first above written.

 

 

COMPANY:

 

 

 

IMMUNOGEN, INC.

 

 

 

/s/ Daniel M. Junius

 

Name: Daniel M. Junius

 

Title: President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Charles Q. Morris

 

Name:  Charles Q. Morris

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE

 

1.             General Release.  In consideration of the payments and benefits
to be made under that certain Change in Control Severance Agreement, dated
                        , (the “Agreement”),
                                         (the “Executive”), with the intention
of binding the Executive and the Executive’s heirs, executors, administrators
and assigns, does hereby release, remise, acquit and forever discharge
ImmunoGen, Inc. (the “Company”) and each of its subsidiaries and affiliates (the
“Company Affiliated Group”), their present and former officers, directors,
executives, agents, attorneys, employees and employee benefits plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, against any Company Released Party in any
capacity, including, without limitation, any and all claims (i) arising out of
or in any way connected with the Executive’s service to any member of the
Company Affiliated Group (or the predecessors thereof) in any capacity, or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning unlawful and unfair labor and employment
practices), any and all claims based on the Employee Retirement Income Security
Act of 1974 (“ERISA”), any and all claims arising under the civil rights laws of
any federal, state or local jurisdiction, including, without limitation, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Age Discrimination in
Employment Act (“ADEA”), the Americans with Disabilities Act (“ADA”), Sections
503 and 504 of the Rehabilitation Act the Family and Medical Leave Act, the
Massachusetts Fair Employment Practices Act, and any and all claims under any
whistleblower laws or whistleblower provisions of other laws.

 

2.             No Admissions.  The Executive acknowledges and agrees that this
General Release is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.

 

3.             Application to all Forms of Relief.  This General Release applies
to any relief no matter how called, including, without limitation, wages, back
pay, front pay, compensatory damages, liquidated damages, punitive damages for
pain or suffering, costs and attorney’s fees and expenses.

 

4.             Specific Waiver.  The Executive specifically acknowledges that
his acceptance of the terms of this General Release is, among other things, a
specific waiver of his rights, claims

 

9

--------------------------------------------------------------------------------


 

and causes of action under Title VII, ADEA, ADA, the Massachusetts Fair
Employment Practices Act and any state or local law or regulation in respect of
discrimination of any kind; provided, however, that nothing herein shall be
deemed, nor does anything herein purport, to be a waiver of any right or claim
or cause of action which by law the Executive is not permitted to waive.

 

5.             No Complaints or Other Claims.  The Executive acknowledges and
agrees that he has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any complaints, charges or lawsuits
against any Company Released Party with any governmental agency, court or
tribunal.  This General Release does not: (i) prohibit or restrict Executive
from communicating, providing relevant information to or otherwise cooperating
with the U.S. Equal Employment Opportunity Commission or any other governmental
authority with responsibility for the administration of fair employment
practices laws regarding a possible violation of such laws or responding to any
inquiry from such authority, including an inquiry about the existence of this
General Release or its underlying facts, or (ii) require Executive to notify the
Company of such communications or inquiry.

 

6.             Conditions of General Release.

 

(a)   Terms and Conditions.  From and after the date of termination of
employment, the Executive shall abide by all the terms and conditions of this
General Release and the terms and any conditions set forth in any employment or
confidentiality agreements signed by the Executive, which is incorporated herein
by reference.

 

(b)   Confidentiality.  The Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or any legal
process, or as is necessary in connection with any adversarial proceeding
against any member of the Company Affiliated Group (in which case the Executive
shall cooperate with the Company in obtaining a protective order at the
Company’s expense against disclosure by a court of competent jurisdiction),
communicate, to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business, any
trade secrets, confidential information, knowledge or data relating to any
member of the Company Affiliated Group, obtained by the Executive during the
Executive’s employment by the Company that is not generally available public
knowledge (other than acts by the Executive in violation of this General
Release).  This confidentiality obligation is in addition to, and not in lieu
of, any other contractual, statutory and common law confidentiality obligation
of the Executive to the Company.

 

(c)   Return of Company Material.  The Executive represents that he has returned
to the Company all Company Material (as defined below).  For purposes of this
Section 6(c), “Company Material” means any documents, files and other property
and information of any kind belonging or relating to (i) any member of the
Company Affiliated Group, (ii) the current and former suppliers, creditors,
directors, officers, employees, agents and customers of any of them or (iii) the
businesses, products, services and operations (including without limitation,
business, financial and accounting practices) of any of them, in each case
whether tangible or intangible

 

10

--------------------------------------------------------------------------------


 

(including, without limitation, credit cards, building and office access cards,
keys, computer equipment, cellular telephones, pagers, electronic devices,
hardware, manuals, files, documents, records, software, customer data, research,
financial data and information, memoranda, surveys, correspondence, statistics
and payroll and other employee data, and any copies, compilations, extracts,
excerpts, summaries and other notes thereof or relating thereto), excluding only
information (x) that is generally available public knowledge or (y) that relates
to the Executive’s compensation or Executive benefits.

 

(d)   Cooperation.  Following the date of termination of employment, the
Executive shall reasonably cooperate with the Company upon reasonable request of
the Board of Directors and be reasonably available to the Company with respect
to matters arising out of the Executive’s services to the Company Affiliated
Group.

 

(e)   Nondisparagement.  The Executive acknowledges and agrees that he shall not
make any statements that are professionally or personally disparaging about or
adverse to the interests of the Company or any Company Released Party,
including, but not limited to, any statements that disparage in any way
whatsoever the Company’s products, services, businesses, finances, financial
condition, capabilities or other characteristics.

 

(f)   Ownership of Inventions, Non-Disclosure, Non-Competition and
Non-Solicitation.  The Executive expressly acknowledges and agrees that the
Proprietary Information, Inventions, and Competition Agreement executed by him
is incorporated herein by reference, and shall survive the execution of this
General Release in full force and effect pursuant to its terms.

 

(g)   No Representation.  The Executive acknowledges that, other than as set
forth in this General Release and the Agreement, (i) no promises have been made
to him and (ii) in signing this General Release the Executive is not relying
upon any statement or representation made by or on behalf of any Company
Released Party and each or any of them concerning the merits of any claims or
the nature, amount, extent or duration of any damages relating to any claims or
the amount of any money, benefits, or compensation due the Executive or claimed
by the Executive, or concerning the General Release or concerning any other
thing or matter.

 

(h)   Injunctive Relief.  In the event of a breach or threatened breach by the
Executive of this Section 6, the Executive agrees that the Company shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, the Executive acknowledging that damages
would be inadequate or insufficient.

 

7.             Voluntariness.  The Executive agrees that he is relying solely
upon his own judgment; that the Executive is over eighteen years of age and is
legally competent to sign this General Release; that the Executive is signing
this General Release of his own free will; that the Executive has read and
understood the General Release before signing it; and that the Executive is
signing this General Release in exchange for consideration that he believes is
satisfactory and adequate.

 

11

--------------------------------------------------------------------------------


 

8.             Legal Counsel.  The Executive acknowledges that he has been
informed of the right to consult with legal counsel and has been encouraged to
do so.

 

9.             Complete Agreement/Severability.  Other than the agreements
and/or obligations specifically referenced as surviving herein, this General
Release constitutes the complete and final agreement between the parties and
supersedes and replaces all prior or contemporaneous agreements, negotiations,
or discussions relating to the subject matter of this General Release.  All
provisions and portions of this General Release are severable.  If any provision
or portion of this General Release or the application of any provision or
portion of the General Release shall be determined to be invalid or
unenforceable to any extent or for any reason, all other provisions and portions
of this General Release shall remain in full force and shall continue to be
enforceable to the fullest and greatest extent permitted by law.

 

10.          Acceptance.  The Executive acknowledges that he has been given a
period of twenty-one (21) days within which to consider this General Release,
unless applicable law requires a longer period, in which case the Executive
shall be advised of such longer period and such longer period shall apply.  The
Executive may accept this General Release at any time within this period of time
by signing the General Release and returning it to the Company.

 

11.          Revocability.  This General Release shall not become effective or
enforceable until seven (7) calendar days after the Executive signs it.  The
Executive may revoke his acceptance of this General Release at any time within
that seven (7) calendar day period by sending written notice to the Company. 
Such notice must be received by the Company within the seven (7) calendar day
period in order to be effective and, if so received, would void this General
Release for all purposes.

 

12.          Governing Law.  Except for issues or matters as to which federal
law is applicable, this General Release shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without giving effect to the conflicts of law principles thereof.

 

IN WITNESS WHEREOF, the Executive has executed this General Release as of the
date last set forth below.

 

EXECUTIVE

 

 

 

Date:

 

Name:

 

 

12

--------------------------------------------------------------------------------